                      IN THE UNITED STATES DISTRICT COURT
                     FOR THE WESTERN DISTRICT OF WISCONSIN

PRINCE D. KEY,

        Plaintiff,
                                                  Case No. 18-cv-510-jdp
   v.

SANDRA MCARDLE,
JOLINDA WATERMAN,
BETH EDGE, MICHAEL SNODGRASS,
SCOTT A. HOFTIEZER, AND
JAMES GREER,

        Defendants.


                            JUDGMENT IN A CIVIL CASE


        IT IS ORDERED AND ADJUDGED that judgment is entered in favor of

defendants dismissing this case.




        /s/                                                12/18/2019
        Peter Oppeneer, Clerk of Court                     Date
